_..
      oxpenns ininwxrd in the trenspertetlon,            In
      6~s~ cay ‘p”blSo patient ie possssssd of prop-
      arty sum CpLnt SW! the pKKrposa or any por8on
      legally xiabliefor hi.8supgart Is so p@ssss*sd
      OS: rcpstty$ the eeunty aring the expenass ef
      au0i tmnspartatioprshalf be entitled to roipI
      b u x sa wsnt
                  bat c f the l8tete of the LxmNo   4~
      the property of the pereon Zagally llabh    fax
      his sappsrt,uhksh asy ba reaoversd 80 tlw w3uw
      tiy en ault     brought    thbreib~.~




8rAms te 86 a
.aubdKt* ia




ln &Iameum!          uani       ‘43.      mmh gretw~r       or aas11
M   ~&et   UcIIaal    OSUS II)            that the mw   aildmd   tko
Xonorabls Wegae LeSevre, Page 3


Cri&nal Ps~oceapTe,mpra ~tob8 paid by the aouut L proYided
the pernon oS,unsoundau& has no estate out of w hIch aheritf*s
fses oen be,legaXlypaid or some person who la legally l&able
for his support has such an eetata out of wtLiahsaid fees 0111
legally   br p&d.

           With   referem@ to your seoond queetlon aoncexnhg
aompensatlon    for transporting  the patient to the insane asylum
we want to point out that the above guoted article, BSQl,
Vernonts A$mtebd Civil Stetu"~~~i"gc~pe:p~~~l~
and jurors in ltmeay oale8 for s
laisdspnatanor Q~BLQQIhas no applicationt3 this question; See
Opl~lon OS gdnarebls X. VI DaDavidson,   Attorney Osneral of Texas,
dated Ssptember U, 1905, 19054908 Reports oi t,heAttorney
General OS Texas, page 334 .whichoonstrucsdthe Acts of 1903,
page .JW, bow Art%oali5551, Vernon’s .AnnotstedCivil Statutes)
to apply q       to ?~a and judlalalproceedings.




                                  Your8 very truly
                              ATTORNNY G.FN&RALOf iLBz4s